Case 1:20-cv-02949-LAP Document 16-11 Filed 04/24/20 Page 1 of 3




               EXHIBIT 11
Case 1:20-cv-02949-LAP Document 16-11 Filed 04/24/20 Page 2 of 3




      All        Maps          Shopping          Images        News        More             Settings   Tools


   About 229 results (0.40 seconds)

   www.whitepages.com › phone › 1-732-685-6387

   732-685-6387 | Mobile phone - Freehold, NJ | Whitepages
   Did you get a call or text from 732-685-6387? View owner's full name, address, public records,
   and background check for 7326856387 with Whitepages reverse ...


   dadsclassiccars.com › ...

   1963 Chevrolet Corvette for sale in Manalapan, NJ ...
   Information about Dealer. Roman Chariot Bus and Van Sales · Manalapan, NJ · (732) 685-6403.
   Email This Seller. Go to Dealer Listing ...


   dadsclassiccars.com › ...

   2011 Ford Mustang for sale in Manalapan, NJ ...
   ... engine controller. If you have any more questions about this vehicle contact us at 732- 617 -
   6066 for more information ... (732) 685-6403. Email This Seller.


   www.hemmings.com › classifieds › dealer › porsche

   2010 Porsche 911C4S for sale #2333275 - Hemmings Motor ...
   346 Route 9 North Manalapan, NJ 07726 | 732-685-6403. Map Website. See more: Porsche
   listings (1,258) · 911C4S listings (12) · 2010 911C4S listings ...
   You visited this page on 4/20/20.


   www.hemmings.com › classifieds › cars-for-sale › corv...

   1977 Chevrolet Corvette for sale #2368747 - Hemmings Motor ...
               Rating: 5 - 3 reviews
   346 Route 9 North Manalapan, NJ 07726 | 732-685-6403. Map Website. See more: Chevrolet
   listings (6,528) · Corvette listings (1,930) · 1977 Corvette listings ...


   www.jcaa.org › jcnl0809

   17th Annual NJ Governor's Surf Fishing Tournament
   ... for a handicapped angler, please contact Greg Kucharewski at 732-840-9197. ... interested,
   please contact me at RBthePirate@verizon.net or 609-685-6403.


   www.okcaller.com › 73268564

   Branchburg, NJ: Free Caller Name info: (732) 685-64##
   Phone directory of numbers beginning 732-685-64## ... Ad. Recent SafeCaller Activity for Area
   Code 732 ... Realtime information for 732-685-6403.


   directory.youmail.com › directory › area

   Reverse Phone Lookup - Maryland - 301 | YouMail
   301-685-6403. Easy Money Scam. 301-686-5799. Disability Benefits Scam ... 301-732-8694.
   U******. 301-747-2278. A** O*****. 301-792-7707. E***********,I*.


   www.courthousenews.com › 2020/04 › performance-bid               PDF

   Bid - Courthouse News
   Apr 10, 2020 - PERFORMANCE SUPPLY LLC. POST OFFICE BOX 672. ENGLISHTOWN, NJ
   07726. Telephone: +1 (732) 685-6403. FORMAL QUOTE. TO:.


   www.maxigossip.com › articolo

   We Have Info on 402-685-64 From Oakland - MaxiGossip
   ... Lookup 941-702-7045 Reverse Phone Lookup 650-465-5427 Reverse Phone Lookup 732-
   862-2796 Reverse Phone Lookup 304-410-3225 ... 402-685-6403
Case 1:20-cv-02949-LAP Document 16-11 Filed 04/24/20 Page 3 of 3

                                         2 3 4 5 6 7 8 9                 Next


     Cook County, Illinois - Based on your past activity - Use precise location - Learn more

   Help    Send feedback       Privacy    Terms
